Name: Commission Regulation (EEC) No 1764/90 of 27 June 1990 implementing additional quality classes for asparagus and witloof chicory
 Type: Regulation
 Subject Matter: technology and technical regulations;  plant product
 Date Published: nan

 No L 162/30 Official Journal of the European Communities 28 . 6 . 90 COMMISSION REGULATION (EEC) No 1764/90 of 27 June 1990 implementing additional quality classes for asparagus and witloof chicory THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Regulation (EEC) No 1035/72 of the Council of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1193/90 (2), and in particular Article 4 thereof, Whereas, in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1035/72, products complying with the charac ­ teristics of quality class III or certain of its requirements may be marketed only under exceptional conditions, in particular to take account of the special characteristics of a product during part or all of the marketing year, whereas such a need for asparagus and witloof chicory led to the introduction of Commission Regulation (EEC) No 1796/89 (3) ; whereas the continued existence of this need justifies an extension of the measures ; Whereas quality class III was added to the common quality standards, in particular for asparagus, by Council Regulation (EEC) No 1 1 94/69 (4) ; as last amended by Regulation (EEC) No 1677/88 (5), whereas, in the case of witloof chicory, that additional class is to be included in the standards laid down in Commission Regulation (EEC) No 2213/83 (6); as amended by Regulation (EEC) No 1654/87 0 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Quality classes III defined :  in Regulation (EEC) No 1194/69 for asparagus,  in Regulation (EEC) No 2413/88 for witloof chicory shall apply from 1 July 1990 to 30 June 1991 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 June 1990 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2) OJ No L 119, 11 . 5 . 1990, p. 43 . 0 OJ No L 176, 23 . 6 . 1989, p. 29 . (&lt;) OJ No L 157, 28 . 6 . 1969, p. 1 . 0 OJ No L 150, 16 . 6 . 1988 , p. 21 . (6) OJ No L 213 , 4 . 8 . 1983, p. 13 . 0 OJ No L 153 , 13 . 6 . 1987, p. 35 .